ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of De Rosa et al. (US 10,389,432 B2) teaches facilitate maintaining network connectivity of aerial devices during unmanned flight are disclosed.  An example method may include providing, to an access point of a radio access network (RAN) during flight of the unmanned aerial vehicle (UAV) on a flight route, channel allocation instructions for connecting the UAV to the radio access network via communication channels.  The method may further include detecting an interference event associated with a portion of the flight route of the UAV during the flight.  The method may further include adjusting, during the flight, the channel allocation instructions in response to detecting the interference event.  The method may further include providing the adjusted channel allocation instructions to an access point of the radio access network during the flight. 
In regarding to independent claims 1, 14 and 19, De Rosa taken either individually or in combination with other prior art of record fails to teach or render obvious obtain a first set of identifying information about a particular aircraft or flight via a first detection channel at a first time; determine that the first set of identifying information lacks commonality with previously received sets of identifying information for other detected aircraft or flights; track the particular aircraft or flight based on the first set of identifying information; obtain a second set of identifying information about the particular aircraft or flight via a different second detection channel at a second time that is after the first time; determine commonality between the second set of identifying .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 12, 2021